Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 1 of 32 PageID #:12782

fe {fF
DATE REVIEWED: [De pep

INSTITUTION:

 

INMATE NAME:

 ( guiGBLE //
FIRST STEP ACT (Circle One): 5 ee

ZO septum HIGH
MINIMUM LO MEDIU!

RECIDIVISM RISK LEVEL (Circle One):

EXHIBIT

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 2 of 32 PagelD #:12783

 

 

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02001099
Dept. of Justice / Federal Bureau of Prisons Team Date: 01-08-2020
Plan is for inmate: DELVALLE, EDWIN 41194-171
Facility; BUF BUTNER LOW FCI Proj. Rel. Date: 03-07-2025
Name: DELVALLE, EDWIN Proj. Rel. Mthd: GCT REL
RegisterNo.; 31194-171 DNA Status: OKL05590 / 04-12-2016
Age: 42
Date of Birth: 12-13-1977
Detainers
[Detaining Agency Remarks |
NO DETAINER

Current Work Assignments

 

 

 

 

 

 

 

Facl Assignment Description Start |
BUF FACLPAINT — FACILITIES PAINT DETAIL 12-16-2019

Current Education Information

[Facl Assignment Description Start |
BUF ESL HAS ENGLISH PROFICIENT 04-12-2018

BUF GED EARNED GED EARNED IN BOP 08-01-2018

Education Courses

SubFacl Action Description Start Stop |
BUF c HVAC 1 06-17-2019 12-12-2019

BUF G MEDICINE BALL COURSE 10-11-2019 42-06-2019

BUF c SPANISH PERSONAL FINANCE 02-13-2019 04-10-2019

BUF Cc CORE M/TIW (12:30- 3:30) 01-10-2019 06-05-2019

BUF c SOFTBALL OFFICIATING CLASS 02-20-2019 03-30-2019

BUF S INTRODUCTION TO MUSIC 42-16-2018 02-03-2019

BUF é NON-RESIDENTIAL DAP GROUP 09-04-2018 01-07-2019

BUF c GED 930-1130 RM 117 M-F 05-04-2018 08-01-2018

BUF e DAY CLASS FOR DRUG EDUCATION 06-18-2018 06-27-2018

Discipline History (Last 6 months)

[Hearing Date Prohibited Acts |

 

* NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS ™

Current Care Assignments

 

 

 

 

 

 

 

 

[Assignment Description Start |
CARE1-MH CARE1-MENTAL HEALTH 04-18-2018

CARE2 STABLE, CHRONIC CARE 01-23-2018

Current Medical Duty Status Assignments

[Assignment Description Start |
LOWER BUNK LOWER BUNK REQUIRED 11-18-2019

NO PAPER NO PAPER MEDICAL RECORD 04-02-2018

REG DUTY NO MEDICAL RESTR-REGULAR DUTY 41-18-2019

YES F/S CLEARED FOR FOOD SERVICE 11-18-2019

Current Drug Assignments

Assignment Description Start |
DAP NO INT DRUG ABUSE PROGRAM NO INTEREST 06-01-2018

ED COMP DRUG EDUCATION COMPLETE 06-27-2018

NR COMP NRES DRUG TMT/COMPLETE 01-07-2019

FRP Details

Most Recent Payment Plan

FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 04-06-2018

Inmate Decision. AGREED $166.00 Frequency: SINGLE

Payments past 6 months: $0.00 Obligation Balance: $0.00

Financial Obligations

 

Sentry Data as of 01-08-2020 Individualized Reentry Plan - Program Review (Inmate Copy) Page 1 of 3

DEFENDANT’S
EXHIBIT

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 3 of 32 PagelD #:12784

 

 

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02001099
Dept. of Justice / Federal Bureau of Prisons Team Date: 01-08-2020
Plan is for inmate: DELVALLE, EDWIN 31194-4171
Most Recent Payment Plan |
[No. Type Amount Balance Payable Status
1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ

** VO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Payment Details

 

Trust Fund Deposits - Past 6 months: $0.00 Payments commensurate ? N/A
New Payment Plan: * No data ** |

 

Progress since last review

 

 

| Inmate continues to work in the Facilities Department. Inmate completed HVAC 1. |

Next Program Review Goals

 

| Unit Team recommends inmate enroll in HVAC 2 by 2-1-2020. |

 

Long Term Goals
—

| Unit team recommends inmate obtain birth certificate and social security card by 3-7-2025. |
RRC/HC Placement

| |

Comments

 

 

 

 

Finance/Poverty Need Screen Is there documentation in the PSR of any of the following? _XX_ Any history of Bankruptcy ___ No bank account __No
assets nor liabilities noted in PSR _XX Debts noted in Credit Report or other sources __ Tax Liabilitiles/back taxes __ Unpaid alimony/child support __
ather indications of lack of financial managemeni skilts (specify) YES XXX __ NO (if any of the above, check yes) If the answer is yes, the
inmate has a financial/poverty skills need.

 

 

 

Sentry Data as of 01-08-2020 Individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 3
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 4 of 32 PageID #:12785

 

individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02001099
Dept. of Justice / Federal Bureau of Prisons Team Date: 01-08-2020
Plan is for inmate: DELVALLE, EDWIN 31194-171

 

 

Name: DELVALLE, EDWIN DNA Status: OKLO5590 / 04-12-2016
Register No.: 31194-1721
Age: 42

Date of Birth: 12-13-1977

 

Inmate (DELVALLE, EDWIN. Register No.: 31194-1711)

 

Date

 

Unit Manager / Chairperson Case Manager

 

Date Date

 

Individualized Reentry Plan - Program Review (Inmate Copy) Page 3 of 3

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 5 of 32 PagelD #:12786

 

’ BP-A0148 INMATE REQUEST TO STAFF corey
JUNE 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
QO: (Name and Title of Staff Member} DATE:

Social Work

 

FROM: REGISTER NO.:

 

WORK ASSIGNMENT: UNIT;

 

 

 

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to Successfully respond to your
request. "

I would like to be considered for a Reduction in Sentence (RIS). I meet the
qualifications listed under: (circle one) Terminal Medical Condition, Debilitated

Medical Condition, Elderly with Medical Conditions.
1. Identified caregiver, address and phone number

2. Any medical benefits received prior to being incarcerated

-3. Name of facility £or comtslinnticy of care | (Tt Wa saSius sp)

ae
(Do not write below this li O V (y\ ey

 

. , Worker
Ea aT AUN ET
DISPOSITION:
(Edwin ~AV20
Z20
Signature Staff Member : Date

 

- DEFENDANT'S
i EXHIBIT

Record Copy - File; Copy - Inmate

PDF Prescribed by F5511

  

This form replaces BP-148.070 datec
and BP-S148.070 APR 94

PREx IN SECTION 6 UNLESS APPROPRIATE FOR Preonbecthy Porpzr SECTION 6

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 6 of 32 PageID #:12787

4/13/2020

To:

The Warden at Federal BOP Butner

FCI BUTNER LOW

FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 999

BUTNER, NC 27509

From:

Tamika Del Valle

148 Ashton Circle
Lexington, SC 29073

Re: Edwin Del Valle-31194171

Dear Warden,

My name is Tamika Del Valle and my husband, Edwin Del Valle 31194171, is currently at one of
the Federal BOP COVID hotspots, Butner. Edwin is medically diagnosed with Polycythemia
Vera Disease, which is a rare blood disease. This disease is commonly known as a rare form of
blood cancer. He also has a Sleep Apnea disorder. He uses a Continuous Positive Airway
Pressure (CPAP) machine at night to help him breathe. This device can potentially spread
droplets further than normal breathing, putting him at an increased risk of developing the virus.
When using the machine, a Somnologist Specialist should be seen regularly. The machine itself
needs to be checked and cleaned as well as sanitized. He has also deait with, in the past, high
blood pressure and at risk for type II diabetes. | appreciate the care that he is given but | fear
with his rare blood disease (rare form of blood cancer) Polycythemia Vera Disease, which
compromises his immune system, and his Sleep Apnea Disorder, his use of a CPAP machine to
breathe at night, if contracted with COVID 19 will cause him to become severely ill. | also fear
his inability to combat the COVID 19 due to his compromised immune system may also cause
treatment to be difficult.

On the BOP website, it states families can help inmates with release plans for home
confinement. In regards to a release plan for home confinement, If considered he would be
released to a home that is owned by myself, his wife. Food and clothing will be available for him.
| am financially able to care for him as well as myself and our son. | have worked as an SC
state employee for 3 years and as an educator for a total of 17 years. He has two sources of
employment that will hire him (when the time is allowed)both employers know he has served

 

 

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 7 of 32 PagelD #:12788

time in a federal prison. if needed, Edwin will have access to an insured registered vehicle for
employment. | currently have medical and dental health insurance. He can be added to the
insurance and/or additional medical insurance will be provided. We are 20 minutes away from
specialists that can care for his disease and disorder. He will have access to a specialist to care
for his Polycythemia Vera disease and a somnologist specialist that will care for his Sleep
Apnea Disorder and a CPAP device will be available for him. These specialists are familiar with
his illness and have treated him in the past. A family physician will also care for any other
medical issues that may arise. We are 20 minutes away from a probation and/or US Marshall
office in which transportation would be provided if needed. Home Family therapy will be
available to assist with the transition. If released to home confinement I, Tamika Del Valle (his
wife, an approved person on his list) will provide transportation to our home in which he would
serve his home confinement. | am a licensed driver with a South Carolina valid DL. lama
South Carolina resident, a South Carolina state employee with no criminal past. There are no
firearms or illegal substances in our home. We are part of a faith based support system. Our
family attends the Harvest, a non-denominational church in Lexington, SC. Our church is 18
minutes from our home. Edwin attended this church prior to his conviction and has numerous
men that will also provide support to help with his transition. These men wrote character letters
on his behalf prior to his conviction and continue to vow their support. Our church has a great
online learning, online weekly service, and online men’s support group that he can attend.
Edwin can continue his HVAC certification with online and class courses that are available from
PennFoster College, Midland Tech. etc. | am able to provide any additional information and
documentation that is needed, such as but not limited to my Blue Cross Blue Shield health
insurance policy number, morigage statement, check stub, valid license, car insurance and
registration, Lexington Medical Center specialist information, family therapist, church groups,
etc. | can also have a home telephone number installed. | greatly appreciate your consideration
and time. Please consider my husband's release plan for home confinement. | am fearful of the
COVID 19 attacking his already compromised immune system.

Thank you for your time and consideration,
Tamika Del Vaile
ge

i
{
/

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 8 of 32 PagelD #:12789

4/13/2020

To:

Counselor Reese at Federal BOP Butner
FCI BUTNER LOW

FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 999

BUTNER, NC 27509

From:

Tamika Del Valle

148 Ashton Circle
Lexington, SC 29073

Re: Edwin Del Valle-31194171

Dear Counselor Reese,

My name is Tamika Del Valle and my husband, Edwin Del Valle 31194171, is currently at one of
the Federal BOP COVID hotspots, Butner. Edwin is medically diagnosed with Polycythemia
Vera Disease, which is a rare blood disease. This disease is commonly known as a rare form of
blood cancer. He also has a Sleep Apnea disorder. He uses a Continuous Positive Airway ©
Pressure (CPAP) machine at night to help him breathe. This device can potentially spread
droplets further than normal breathing, putting him at an increased risk of developing the virus.
When using the machine, a Somnologist Specialist should be seen regularly. The machine itself
needs to be checked and cleaned as well as sanitized. He has also dealt with, in the past, high
blood pressure and at risk for type II diabetes. | appreciate the care that he is given but | fear
with his rare blood disease (rare form of blood cancer) Polycythemia Vera Disease, which
compromises his immune system, and his Sleep Apnea Disorder, his use of a CPAP machine to
breathe at night, if contracted with COVID 19 will cause him to become severely ill. | also fear
his inability to combat the COVID 19 due to his compromised immune system may also cause
treatment to be difficult.

On the BOP website, it states families can help inmates with release plans for home
confinement. In regards to a release plan for home confinement, If considered he would be
released to a home that is owned by myself, his wife. Food and clothing will be available for him.
| am financially able to care for him as well as myself and our son. | have worked as an SC
State employee for 3 years and as an educator for a total of 17 years. He has two sources of
employment that will hire him (when the time is allowed)both employers know he has served

 

 

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 9 of 32 PagelD #:12790

time in a federal prison. If needed, Edwin will have access to an insured registered vehicle for
employment. | currently have medical and dental health insurance. He can be added to the
insurance and/or additional medical insurance will be provided. We are 20 minutes away from
specialists that can care for his disease and disorder. He will have access to a specialist to care
for his Polycythemia Vera disease and a somnologist specialist that will care for his Sleep
Apnea Disorder and a CPAP device will be available for him. These specialists are familiar with
his illness and have treated him in the past. A family physician will also care for any other
medical issues that may arise. We are 20 minutes away from a probation and/or US Marshall
office in which transportation would be provided if needed. Home Family therapy will be
available to assist with the transition. If released to home confinement |, Tamika Del Valle (his
wife, an approved person on his list) will provide transportation to our home in which he would
serve his home confinement. | am a licensed driver with a South Carolina valid DL. lama
South Carolina resident, a South Carolina state employee with no criminal past. There are no
firearms or illegal substances in our home. We are part of a faith based support system. Our
family attends the Harvest, a non-denominational church in Lexington, SC. Our church is 18
minutes from our home. Edwin attended this church prior to his conviction and has numerous
men that will also provide support to help with his transition. These men wrote character letters
on his behalf prior to his conviction and continue to vow their support. Our church has.a great
online learning, online weekly service, and online men's Support group that he can attend.
Edwin can continue his HVAC certification with online and class courses that are available from
PennFoster College, Midland Tech. etc. | am able to provide any additional information and
documentation that is needed, such as but not limited to my Blue Cross Blue Shield health
insurance policy number, mortgage Statement, check siub, valid license, car insurance and
registration, Lexington Medical Center specialist information, family therapist, church groups,
etc. | can also have a home telephone number installed. | greatly appreciate your consideration
and time. Please consider my husband’s release plan for home confinement. | am fearful of the
COVID 19 attacking his already compromised immune system. .

Thank you for your time and consideration,
Tamika Del Valle

Yad LU

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 10 of 32 PageID #:12791

U.S. Department of Justice
Federal Bureau of Prisons

 

 

Low Security Correctional Institution .
Butner, North Carolina 27509

May 4, 2020

Tamika Del Valle
148 Ashton Circie
Lexington, SC 29073

RE: DEL VALLE, Edwin
Reg. No.: 31194-1171

Dear Ms. Del Valle:

This im response to your letter dated April 13, 2020, regarding
Fdwin Del Valle, an inmate confined at the Low Security
Correctional Institution, Butner, North Carolina. In your letter,
you request the Bureau of Prisons consider the release of Mr. Del
Valle to home confinement or compassionate release, due to grave
health concerns surrounding the Coronavirus pandemic.

The Bureau of Prisons staff are carefully reviewing cases based on
guidance from Attorney Ceneral Barr. Staff are reviewing, for home
confinement eligibility, the cases of inmates who have several
discretionary factors to include age and vulnerability to COVID-19;
security levels to include low and minimum; conduct in prison;
existing terminal and debilitated medical conditions and/or who are
elderly and have served two-thirds of the term of imprisonment, as
indicated in the current agency policy for Home Confinement under
the First Step Act.

While we cannot share the specifics of Mr. Del Valle’s case with

you based on medical privacy laws, we reviewed your request and
provided a response directly to Mr. Del Valle.

Sincerely,

Warden

     
 

DEFENDANT'S
EXHIBIT

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 11 of 32 PagelD #:12792

U.S. Department of Justice Inmate Request to Staff Member - RESPONSE
Federal Bureau of Prisons LSCI Butner, North Carolina

—
HL

TO: Del Valle, Edwin
Register No: 31194-171
Unit: Granville A

This is in response to a correspondence dated April 13, 2020, in
which your spouse requests early home confinement on your behalf.

All requests-for home confinement should be initially submitted to
your Unit Team for review anc processing.

Guidance regarding Reduction in senicebae (RIS) criteria and requests
for early home confinement are posted in the housing units.

T trust this addresses your concerns.

a $/t {2-0 2°

Tamara’sS. Lyn, Warden @ Date
  
 

   

ormmcmnamet rmsee ar ee sill») OFFICIAL GED@ TRANSCRIPT IN PDF FORMAT ONLY ee

| @qQpy oFFIciAL GED® TRANSCRIPT Marts: BD

Vice President, Assessment Services

 

TESTING SERVICE” Issued by the GED Testing Service as of 08/01/2018

           

   

PMN ee
LAST NAME: DELVALLE _ ~ FIRST NAME: EDWIN “MIDDLE: |
ADDRESS: PO Box 999 ADDRESS2: |
CITY: Butner STATE: NC POSTAL CODE: 27509 COUNTRY: US
ID NUMBER: 20180522-8662-9771 DATE OF BIRTH: 12/13/1977 PHONE: 9195755000 |

TESTING JURISDICTION: Federal Bureau of Prisons PASS DATE: 08/01/2018

       

Click on a test subject area or performance level for more detailed information

                        
                       

 

 

 

 

 

 

 

 

 

 

 

LANGUAGE] DATE SCORE* PERFORMANCE LEVEL STATUS RANK |
Mathematical Reasoning English 07/03/2018 152 GED® PASS 39
Reasoning Through Language Arts English 08/01/2018 450 GED® PASS 30
Social Studies English 07/03/2018 153 GED® PASS 7
Science English 06/22/2018 156 GED® PASS . 50

 

 

    

* The scores on the report are the highest scores achieved by the candidate and not necessarily the most recent, lH ratest scores are lower than scores previously achieved, the retest scores are not reported.

01792 Document #: 1069-1 Filed: 05/26/20 Page 12 of 32 PagelD #:12793

To learn more about score scales and content descriptions please visit www.GEDtestinaservice.com/transcriptinto

Order additional transcripts from www.GED.com

Official transcript issued under the auspices of GED Testing Service.
GED* and GED Testing Service® are registered trademarks of the American Council on Education.
They may not be used or reproduced with the express written permission of ACE or GED Testing Service.
The GED* and GED Testing Service® brands are administared by GED Testing Service LLC under license from the American Council on Education,

 

Case: 1:20-cv-

Copyright © 2013 GED Testing Service LLC, All rights reserved.
age 13 of 32 PagelD #:12794

- Caset 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 PR

tibiae

ea

rue
AN

= thiscenihee Thar — ee
_EDWIN DELVALLE

having satisfactorily completed this Tests af General Educational Development
_with scores es comparatle. to those of high school graduates, _

MELFRIQIAL COS? Ghutepawdieding- le 2 HGS FHoA
High School Equivalency ( Credential -

‘ands is entitled to all the Rights and Privileges reece thereto.
In witness whereof our names are hereto affixed, this the

 

 

Sis tt ==  <dstayof August, 2618. === 3
_ Hanseul Kang Antoinette S. Mitchell, Ph.D. Philip L. PremDas

State Superintendent of Education Assistant Superintendent GED Administrator

Postsecondary and Career Education

 

 

District of Columbia _
Ofte tie State = MURIEL BOWSER, MAYOR
Superintendent of Education 4 aa : :
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 14 of 32 PagelD #:12795

 

 

 

On the 19* day of September 2018, LSCI Butner, N.C. awards

This Certificate for participation in and completion of all requirements for:

ED

: Ae ge
ell. CLOCHUIMG ACHE

C Mrcelte« DMPCUM«M «A

 

 

 

 

 
————~-Case> £:20-ev-01792 Document #: 1069-1 Filed: 05/26/20 Page 15 of 32 PagelD #:12796

 

 

Certificate of Completion
This certifies that
Edwin Del Valle

 

fas successfully completed the required course of study approved by the

Department of Education for:

FINANCIAS PERSONALES

((94/ _ 10 Abril 2019

[ ACE ‘sordinator

dag Ld had Dt avait ea A li aac aaa

BRN Le We - N?

 

Ay

 

 

 

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 16 of 32 PagelD #:12797

 

a Se ee — ae ee
eS OS Be alk
is fase NE Nr ES oN NY oN a ee : SN Ne f

  
 
 
 
 

 

aera

 

sy

~

we
Be ne
SS
ss

NUCER

Board of Trustees confers upon

EDWIN DELVALLE

Rs
Se

Sy

                     

=

a
see
se,
ZEN

oS

=

a
==

Sioee
ay
sy

=

Sa

oe

S35

oe
Se

=
Z
es
fies
es
<=
==
=

eee

<=

=

 

os

es
Sno

SS

as
=

Se
Sey
St
Sos

were

as
S
SS

=

os
R

Pose

aS

zs
zs

i

 

eS
ZS

a

se

=

ca
ze

aie
res
os
Pee

=

—

SESS

<=
Se

=

gS

=

=
Pare
>
—
ae
a
ap

———

os

——>

oe
S
S

se
as
See

i

==
ze

—
Sey

SS

 

Ro

otk
a

cs
==

os
ears

a
ae
=
SS

ee

ZONES

 

=
=>

ee

Sor

es

=
==

=
=

Soe

See

 

er

<P
Sou
aN

oes
=
SSs2

.
SS
ate

a

a

ace

eet
=

=
=

as

3
ss

this certificate of completion for

a
ies
=
ee

 

ze

5

Sees

fet
rs
ee

 

Sees
25
S25

———

Sie
7
Sess

—s

=

=
Ss
ree

ee
=

aon

25
ns
=
See
=

2

RSs

s

Ts
SS

erm
ae

Nee

 

“

 

Sie
fi

oy

ees

cere
Se

 

as}

=

<
—
=

oa
Zosee
Zan
=
=
soo
=

SSS

Seas

a

cet
2

 

=
ie

<<

ane

 

ST
me
as

Say

oe

te
ae

a
=r

a
ae
rh
aa
oa
Ses
Se
=

EAS

zo

4

ges

E
ie
ie
ie

See
=
a
an
aN

Sa

Construction Site Safety Orientation

ee
ee

eon

——
Sess
Soo
=
Se

one

we

Se
2S

2s
om

Se

oes
as

i td
ee uh
eee yi
JN oi
Cea URNS)
Bicenncnss

zs

itm

op
pa

Se

=

Ses

 
 

, (
Kee 4
ea Ba

ra
ee

=

ze

See

a
ees

=

in the Standardized Craft Training Program
on this Fifth day of June, in the year 2019

nal €. UDhute

Donald E. Whyte
President, NCCER

aS
ZS

Sos
EES

 

=
=

=
=

ee

x

2s

=
oes
a

Se

22

fe

—
Sree
See
es
3
SSs5
—

os

=
=

Seo

Snes

=
=

=

eos
—
oes
eons
a

2
igs

SRN

 

ee
eT NN
Sea
Reese
SPS
Ser
eS

RS
He

Stas

=

2

2

<5
Se
ieee
Se

=
Ze

noe

Bor

oe

2S
a

=

oe

ie
ie
Z

ie

ro

i

=
i
=

=S
es

ay

A

 

Sass

rs

=

=
=

a
is

zs

es

es
ss

or

.

ee
ie
is

=

——S
Se

zo

 

 

 

       

      

 
  
   
 
 
 

     

     
    
   

     
  

 

 

a = Ae Naa — 25-2 ffiens ERS eS Sig ei EIR IN oS LTR EIR STE
ORNS TR eee SSSA CN OTN ep ee SR SR ost Nene SSE eee
Be ey es Se SS eS SS Se SS BE OS AS eee
DENN SNS SIRS IRS Ee IN INN NN NIN NIN IIe ee
= BS IN eR IR IR I eR II eA SR Ney er
“tc if SII SE SE IR I I I SS =
SS Lp Se a a gee ——— Se et eee oe mame = =

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 17 of 32 PagelD #:12798

Frese

2s
3
BS

reese

Sa
Ses

os

Sayre

=a

oS

=k

==

25
a=

=

—
See
==

Ze5
a
x

>
Sz?

<=

ee
es

a

pe

==

oes

as
=

7
Sr

os
co

re

3355
eeseme

—

soe

7

rar

=
ee

a
=

eS

oe
as

=
=

———

ze
re
eS

<>

25
Ss

et
Zane
ze

Sas

ass

ae

es

ae

<a

ee
See

==

<>
—

ce

eee

=k
Toe

WED

aoe

zs

ae

ree
eat

Se

oe

sone

eee

=

7

Se
See
Sy

ooo

Se

ok
pee
SN
=

— aes
Se Ne

se

ra

oe

—

 

ay

ee oe

 

Soa
Se
2a

oe

re
Wie
ees

=

eS
Se
fon

25

Pi

ye

=

Sy
=

Spree ere ee
SOR oe ncn

Sree

Swi

ee

SN

=

Sse Ss ee ee Se eS ee ES Se g==> Se

Se = SS
Sere eee Sie seees TSS SO ee Pree oe Sa Soe = = SON eee
PV NN VN VV NWN NS
YoY NN NNN Es Ve
ee Poe re Nr

: We
b Wee

 
 

SN

 

 

 

 

 

NUCER

Board of Trustees confers upon

EDWIN DELVALLE

this certificate of completion for

Core Curriculum: Introductory Craft Skills

in the Standardized Craft Training Program
on this Fifth day of June, in the year 2019

nal 4. (Dhue

Donald E. Whyte
President, NCCER

ie

 

—

 

 

me IRS AIRS SELES SIRE
RRS IRS SN eed) INS Giese, Noses Se NNN eh
BS INS SEN are SSNS oN So IN Ne EN Ra
aso Sos SHIN EN 2 wr Neon ca er NN OE NS et A noe eae SN nS RN INS eI a IR eek HN RNS
SII IIR ED RI RII RR IRIN IR
eres See eS Se ee Se Se See SSR Se
= ee oe ji amare —— — ares —

SRE ER HERS SRN
Ny I SSIS

 
 

==

 
 
 

— SS a
= —— — —— = = = an

Se
SA SSS

 

 

 

 

,
eZ

 

SS
ee

See
ee

RS
SER
oS

Sees
SS

 

 

 

 

 

TN
Seg

oe
2
BS

SS

ae
oe
—:

se
=

23

oe

ie

oa,

27

SA
se

Seo

=
Set

=
<5
=

re
eee
=

s
ae

a

os

ioe

5
Sos
<=

=

eee
met

ety

SSS zoo
Sess

=

=

Sore
=

ZS
Bee
Sea

Ss

os

ae
SS

Soe

a

a ee
a —~

a

&

ee
SSS
x,
=

S

RS
eam

=

eh

EER

See
Sao

Sees

=

SSEe

—— >

See

he
os
eee A
eine

eats

Ses

SSS
=

eS

ae
ae

=

SS
=

A
a

————

Ro
ae

anes

————

=
ZS

SES

RS
AS

So

SS
See
=
oe

eae

 

——

Ss
ee}
See

SS
Sores

See

ean

=

Sse

———

ZIRSSS

es

SS

Tap ernences
SS

Zips
aS

=o

ae

Se
=

=
See

ee

=
SS

Se
=

aS
aD
eS

SS

am
Ses

a

ae

SSe

oo

Soa

BS
a

SS
SS

Ze SS

as

Se

=o

=
—

ae

——

pee
ee

————

Sa
RE

ee

ee
oes
=

 

ae
Ha

aS
2

oe

=
S22

=

mee

a

<

=

=
—

Soe

i
i

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 18 of 32 PagelD #:12799

 

Board of Trustees confers upon

EDWIN DELVALLE

This certificate of completion for
all levels of

Core Curriculum

as part of the Standardized Craft Training Program
on this Fifth day of June, in the year 2019

Canals %. Ucdhagte

Donald E. Whyte
President, NCCER

 
Case $96e0v-017 : ‘ ro |
t:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 19 of 32 PagelD #:12800

 

 

 

_—
CERTIFICATE OF [TRAINING

THIS IS TO CERTIFY THAT

Edwin Delvalle

OF EMPLOYEE)

HAS SUCCESSFULLY COMPLETED THE TRAINING PROGRAM

Fall Protection Safety

TRAINING WAS COMPLETED ON TRAINING WAS CONDUCTED BY
C. ATKINSON

November 26, 2019
(DATE) (NAME OF INSTRUCTOR)

COMPLIANCE
www.osha-satety-training.net

 

 

 

 

 

 

 

 

 

 

 

 
Case: 1:20-ev-01792 Decument+#:-1069-4 Filed: 05/26/20 Page 20 of 32-PagelD-#:-42804—————

 

 

 

 

 

Eee |

 

@ @ ® . |
Aerial and Scissor Lift Safety
|
} TRAINING WAS COMPLETED ON TRAINING WAS CONDUCTED BY
November 26, 2019 C.A ‘TKINSO! ON !
|
pat oad Vi. ERTIPIED By
| ee ae") ss
www.osha-satety- ca al

CERTIFICATE OF [RAINING

THIS IS TO CERTIFY THAT

Edwin Delvalle |

 

(NAME OF EMPLOYEE)

HAS SUCCESSFULLY COMPLETED THE TRAINING PROGRAM

 

 

 

 

 

  
  

 

 

 

 

 

 

 

 

 
12

05/26/20 Page 21 of 32 PagelD #

1069-1 Filed:

20-cv-01792 Document #

1:

Case

—"
Se rs

os

Sees

seen

=e
25

ie
SN

so
cone

a

ee
we
See

=s
2e8
=

=

oo5

=
ze

ers

=

as
2s
ie

2
oS

ce

a

Zoos

te
ee

=
See
See

—~
aes
fetes

ee

<S
os
=s

ree

os
oS

ze
z=

ze
i

8
Se

~

Sees
es
eet

a
3s
See

ress
Sao
Neon oe
SRUee ea eee

SS

oo

es

aes
=

>
are
oe

 

<7
ere
oe
jenat

=
Ses

=

Ss

=
Sse

Perey

a
es

ea
Serres

parr

ze
Bas
ia:
ino oy tae
Ne Sone
foe

<2
Sars

—r.

235

Soon

os
<—

=

oe

=<
Wes

os

=
2s

as

i
ia

<>
SSS

3
Ps

2s
Se

———

ae

aes

——s
es
Se

Eres
a

oes
eo

en

Sica

See

=

S23

SoS
Say

See
Sc

——.
ie

—/ on es — — —— —~ —_—~ —-
Ss =

Seat SS Se — — = ee
Zs = SEE FEHR EE SS a ee : Bn ee He en
ee ee Ee ie Sa Sa OOOO ISSR I SSN ee ro rea eee
Ger NN NN NN No = ew NNN NEN
foe SNE af SS see = ies i : EN RN en LN ae
ENN oN NN NN Feo YN NN EN fo N EEE
Freee een See Nae aameeent ears ree ne Z Gree EO eo sere it Sai

=

 
 

ene Sar

 

eve Noe Pee No eee Nero St eee Pecan Yee cro ES
eA eNO Ne BENE Yee Yee ie YEN

 
 
 
 
 
 

Seocae

 

 

 

 

 

 

=
=

es

=

a

NOCER

Board of Trustees confers upon

Set

oe

2s

Ss
Ses

oo
BS
—

SINS
BREE

=
ae
=

ep owen
=

Sees

=
>
SSS

=

a

=

oe

Edwin Delvalle

Te
co
RS
os
Ge

<5

=

=

Bee
=

a
oS
ee

Besos

ae

Soe

Seo
=

Ss
=

==

=
SS

 

this certificate of completion for

Coie
oS
SS

SSL

se
soa

“SS

Se

as
BS
POS

SS
=

 

eres
a
cet

 

<n

oa

a

EES
See

=
eS

=
Soot

HVAC Level One

ee
Soe
Ss

a
—

Sse

=

  

———

CEL

See

SSS
PNre

a

ZeTS
oe

<>

a

ee

=

=>

=
a

in the Standardized Craft Training Program
on this Sixteenth day of December, in the year 2019

Wnalsl 4. l Dhue

Donald E. Whyte
President, NCCER

os
eS

Sine,

See

Rear
Pree ees
oo ae
=

Sees
Sees
aS

=

=
a =

=

=

SS

ZS

 

a
PS
g

=
ea
go SS

eB

See

sone

se

SS

se

 

 

  

     

 

     

    

 
      
     

   

    
 

 

: 25 ee RAIS
Rina Sec nN ee AiG TRS eC eS, ee RS Ey SSSR : SE
TI RS Se Noes =e 2 RR SSN eee es iE Sas
Renee STR eco oe Renee Oe UN SS care Nose roi Nee eta SSS ee TT
SEIN SI I INN IIR TIN eI LIN SILI SSE RELI : 5;
LIES re Nee NS aoa Ro eee NE NO ED ON Reg en eat ee Neer a
SN ro I Ne EINE RES OI a re OL RR EE Nee I ROE SY TE RSIS $ POSSE Reno SESE NOSE RESETS ORS ei rg ate
SS Se SS eee Se ee ee ee ee ee SS

 

 

 
elD #:12803

~~~Case: 1:20-cv-01792 Document #:-1069-4-Filed:-05/26/20 Page 22 of 32 Pag

OSHA 18-006046539

end Health Administration
This card acknowledges that the reciptont has succesafully completed;

_ 10-hour Construction Safety and Health

This card issued to:

EDWIN DEVALLE

ANTHONY GREGORY 07/11/2019
Trainer Name Date of issue

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 23 of 32 PageID #:12804

ayy Burjardwios Aynyssaoons 10,5
121-P6ILS&#

VAJOD UMPA

 

 

S
:
:
ha
oa
=
a
om
=|
o
2 8 an
e 8 S S
o & A
a
a
“
5 i
=

 

 

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 24 of 32 PagelD #:12805

ERENT TEE TE TTT TTI TTT

PRR TTP OTT TT TTT PTE TIN TT TP TT

ETAT UE T

Tar ATCT

TTT ESET pT PEAT TPE ITT FTTH ATT BT

 

Drug buse Treatment Speci

alist:

=

is

vata a al ial iti ii

ay
4
3
3
3
3
=
3
zg
itd

 

 

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 25 of 32 PagelD #:12806

 

This CERTIFICATE of COMPLETION

is presented to

 

 

 

 

 

 

 

 

 

 
Mn TT TIEN TET TTT er a
LUANG UARATAALL ee Dhehiie ere ia LEAL AAT E AAT (iota ate itil ADE Aria AT TOO R CFPRL ES CECE CE DOO VST, RV LECT: ivi DUA d RPA LTA Ht Lat aLy hora fA

TYE TEER CEO CE ATE TEN OCTET EIDE FOCUS EATER TELA PTET)

one

rrurysytveyer sya
Pe)

OU
ae
pita

ian baeae

DU

Q
re

2018 SUMMER SPIN FIT 3

This certificate is hereby awarded to: E. Delvalle

COMPLETION

PRESENTED BY THE L.S.C.I BUTNER RECREATION DEPARTMENT
AWARDED

Oy
piriveye es
piiiiees

baa ket tae

Pagan
DOLOLULLO AL

Sei
Ht

a
yayiicevnyicy Ty ergy)

bi

a
LG

it
COCO ere

Ti
Sites paeianetas
CO
hye
penetvey ty
Gparerbetita pipet heeee ee

CRUG

:

Ti
hel

Dur
ris:

Wevamat peop ery ayia ey

Re P AVR AEAL ASA TAAL LSA RAE
PULAU
fi
bh
Fetal

ARURIS
peter ees ese

xy.

Cane

Cpaeeeted

RL;
Recreation Specialist

rah
Crate

Peiticripiaipesi et
ie Re
PEO

phetttny

CO

a?

WOOO

iT ea AE AR hase

nD

POO
pe

Titer phase int

 

acu vats vc UT LO vung LT

Ruy iia VET TT are eee sy yicrpevivequyeiepeyonipeyeres Cee peiveviyeyateteyerstapeyereereenenssuyty RITUAL ea a avai avrae eveyone sir aacieee ISR ee rar TT oh

EE re OT USEPA ee TE ET Te aS TET A Terea eT TMT re tsee eee ET RAT eI DO ESERIES
* Sarr 7 : ce aa mart we eer

Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 26 of 32 PagelD #:12807

 

 

 
= ead fe =
} = ey Feo fee

vite aaa
Perera hata n
uA MI A

TB IAMS ARALEAGRLUAS ahr
=

1 (IMP Se
A tt Ltt Mi} 1. i i LASS ART AEE HTT AT AH RRA AER GTR 4 RUA ALLLL! é,

tipeate of Achievement

iT (y
: i

pee

ie Tieeraa main RAE
COO

This award is presented to:

E, DELVALLE

pa

errr
OY

 

Sanaa
Ui

z
A

uA

TOOTH

Sponsored by LSCI Recreation Department

 

 

 

Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 27 of 32 PagelD #:12808

eae

 

 

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 28 of 32 PagelD #:12809

PES eee

SRT I UR sR RES Te NAT TR

      

US crac a Wit TE OST ET SLE PA

ESTEE SENT ET NEE NE EEE EL LE MS a OO OE LE IAAL SET RE AE a ATE <7

Spin #3 Wellness Class
Fall 2018

Edwin Delvalle

 

 

In recognition of outstanding physical achievement and exceptional

dedication to the idea of a sound mind in a strong body.
My congratulations to you on this accomplishment.

4 | Borchiese 42/08/201

R. Barchiesi, Recreation Specialist Sponsored by the
LSCI Recreation Department

 

i a ICAO et

 

Es

nie

Tae

ORL

ERE OE

Sia ae

        

sony beats

 
Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 29 of 32 PagelD #:12810

the L

c

Butner Recreation Depar

 

 

 
2 ee : E oe Fede

Tiree (PITT
On A Se Te eu atty CET ty ea
UTERO TITEL TLE ST EES EEE ETT TUES WET

eee i iE ‘s
6T0Z/O0E/E “ALVG |-
£0

a

POA

SAAR AR athe RAR ASD
AD

Ns
ero

Rani
UM

Pinas
J NARARAAK
Nooo

i

yoy nerve csyer cues Sevy ey

HEN ONO CONN ENI
SPiTTaesgerePeeasisesotssesissaa geet

Pry Vevey s)

cadanwS WNOAss
STIWAAG NIMGa

OL GAIGUVMY

Wn
O
“TI
oo
ow
>
r
rm
a
=
Z
=
mi
oO
Cc
i
”n
n

Pius piibebae

davepeyevirireryyertviyeytysen re?

a
yoyarsyte rey tesy

rey

ere

sve MUTATE TELCO HHCICHMMOT TANNED Pannen ro NM eOONNE grav ey AU LULUR SCHR UeHE AUCH EO rr NNN ANNA
perro Tony CES TTS Metre yee Haye yNevsyrren ve syrr uy Preise eevereyey yup MRTY CLAY Cece ee ueer et Cee ee CCV CLOEER ELLE preLeiNeiruee ere ere
HAA oR Tren Tene] ett nan CPN DATTA Ree TMAH TTS ACMI TE CHORE TATE ETE OTS UEC TUTTE

ae

ee morege eaS r

Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 30 of 32 PagelD #:12811

 

 
 

 

 

 

Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 31 of 32 PagelD #:12812

 

 

CERTIFICATE of AC

THIS ACKNOWLEDGES THAT

 

E. DEL VALLE

 

HAS SUCCESSFULLY COMPLETED THE

LSC] BUTNER MEDICINE BALL

Lee ns att. ty ee cer ve Foe se ay na are gpa,

IGNED, Signatory Name, Signatory Title

 

 

 

 

 

 

 
 

 

 

 

 

Case: 1:20-cv-01792 Document #: 1069-1 Filed: 05/26/20 Page 32 of 32 PagelD #:12813

{ SEPTEMBER 05

2019

THIS ACKNOWLEDGES THAT

 

EDWIN DEVALLE

 

HAS SUCCESSFULLY COMPLETED THE
LSCI BUTNER BEGINNERS ABS

0 ——

SIGNED. Signatory Name, Signatory Title

 

 

 

 

 

 

 
